Title: To George Washington from Henry Knox, 18 November 1794
From: Knox, Henry
To: Washington, George


        
          Sir.
          Department of War, Nov: 18 1794.
        
        I have the honor to submit to your view an estimate of the expences of the War department including the probable expences of the detachment of the militia now in service in the Western parts of Pennsylvania. I have the honor to be Sir, with the highest respect, Your obedt Servt
        
          H. Knox
        
      